UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                     -v.-
                                                           21 Cr. 99 (KPF)
JUAN FRANCISCO CUARTAS VILLEGAS,
PABLO EFRAIN CAMERO BERNAL, JOSE                       SCHEDULING ORDER
MARIA CASTILLO BERRIO, and JESUS
ALBERTO MORELO CASTILLO,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      An initial conference is hereby scheduled for May 19, 2021, at 9:00 a.m.

with a backup time 12:00 p.m., as to Defendants Pablo Efrain Camero Bernal,

Jose Maria Castillo Berrio, and Jesus Alberto Morelo Castillo. The conference

will proceed remotely, the date and time will be confirmed the week before the

conference, and instructions for accessing the conference will be provided

separately. The Court will consider a request for the exclusion of time under

the Speedy Trial Act should the parties make such an application.

      SO ORDERED.

Dated:      May 4, 2021
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
